Citation Nr: 1827260	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  10-13 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by dizziness and/other equilibrium problems. 

2.  Entitlement to service connection for peripheral neuropathy (claimed as leg problems).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse




ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The Veteran served on active duty from April 1966 to April 1968, including service in the Republic of Vietnam from September 1966 to September 1967.

This matter initially came before the Board of Veterans Appeals (BVA or Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2015, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In February 2016, the Board remanded the issues on appeal for additional development.  Also, the Board obtained a medical opinion in January 2018 from the Chief of the Neurology Division at one of VA's Healthcare Systems for additional medical guidance.   


FINDINGS OF FACT

1.  The Veteran currently suffers from dizziness.    

2.  Medical evidence in the claims file reveals that the Veteran has been evaluated for, but has not been found to have, Meniere's disease, peripheral vestibular dysfunction, vertigo and residuals of a traumatic brain injury.    

3.  The preponderance of the evidence reflects that the Veteran does not have a disability characterized by symptoms of dizziness or other equilibrium problems due to disease or injury in service.  

4.  The Veteran was diagnosed with bilateral lower extremities peripheral neuropathy in approximately 2003.  

5.  The preponderance of the evidence reflects that the Veteran's bilateral lower extremities peripheral neuropathy was not shown in service or within one year after discharge from service; nor does the evidence show that it is otherwise linked to service or to the Veteran's exposure to Agent Orange.    


CONCLUSIONS OF LAW

The criteria for service connection for a disability manifested by dizziness and/or other equilibrium problems have not been met. 38 U.S.C. § 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).  

The criteria for service connection for peripheral neuropathy have not been met.  38 U.S.C. § 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served in the Republic of Vietnam from September 1966 to September 1967.  He is presumed to have been exposed to Agent Orange during this time frame.  The Veteran asserts entitlement to service connection for dizziness or equilibrium problems and bilateral low extremities peripheral neuropathy.  In supports of his claims, the Veteran and his spouse essentially testified during a December 2015 BVA hearing that the Veteran had been experiencing weakness and a cramping sensation in his legs since 1968.  The Veteran also testified that he has had persistent episodes of dizziness since 1968, symptomatology supported by his spouse's testimony.  The Veteran and his spouse attribute the Veteran's dizzy episodes to blows to the head that occurred in service.  They believe his bilateral leg symptoms are the result of his exposure to herbicides in service.   

Service Connection for Dizziness and Other Equilibrium Problems

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The majority of the post-service medical records in the claims file appear to be dated after 1999.  Although the claims file contains a few post-service records dated in 1969 and 1970, these records do not reference complaints of dizziness.  The Veteran also was afforded a VA general examination in May 1969 in relationship to other claims.  No dizziness was reported at that examination either.  

While the Veteran's post-1999 medical records document the Veteran's complaints for which he was provided the medication meclizine, the only diagnosis appears to be orthostatic hypotension.  Recent records submitted by the Veteran dated February 2018 also reflect an assessment that the Veteran suffers from "other abnormalities of gait and mobility."  
   
The Veteran's service treatment records reflect that the Veteran was thrown to the ground striking his head in service in May 1966.  The records also document that the Veteran was hit in the left side of his head in December 1966.  Although undocumented, the Veteran has stated that he was struck in the head with a hammer in a fight, and was also thrown from a jeep in a vehicle accident in service.  The medical records also document two incidents in which the Veteran complained of dizziness, noted within the context of treatment for viral syndrome in May 1967 and July 1967.  As indicated above, when examined for VA purposes in the context of other matters in 1969, the Veteran made no complaints of dizziness, his gait was observed as normal, and neurological evaluation, which included the status of his equilibrium, revealed no abnormalities.  

The Veteran was afforded an otolaryngology (ear disease) examination in May 2016 in an effort to determine the etiology of his symptoms.  At that time, the Veteran was noted as having hearing loss and tinnitus; but his examiner found no features that suggested he had otologic problems such as Meniere's disease or peripheral vestibular dysfunction.  The examiner noted that the Veteran experienced head trauma in-service; however, the Veteran's service medical records did not reflect any complaints of vertigo.  As such, he felt that the Veteran's symptoms were not of otologic etiology and opined that they were less likely than not incurred in or caused by the any illness or event in service.

In an addendum to his medical report, the VA otolaryngology examiner specifically addressed the issue of vertigo.  In doing so, he stated that he had re-reviewed the Veteran's service treatment records and VBMS records and found no documentation regarding complaints of vertigo.  He noted that his physical examination of the Veteran was not consistent with a diagnosis of vertigo or otologic etiology of peripheral vestibular dysfunction.  Thereafter, he opined that since the Veteran did not have a diagnosis of vertigo, this disorder could not be related to service.   

In August 2016, the Veteran was afforded a VA brain and spinal cord examination to determine if he suffered from a traumatic brain injury in service that could be related to the symptoms he reported.  In addition to conducting an in-person examination, the VA examiner reviewed the Veteran's claims file and cited to several service treatment records that involved injuries to the Veteran's head, face and ears and symptoms involving aches, pain, dizziness and abdominal cramps.  Thereafter, the examiner opined that it was less likely than not that the Veteran suffered a traumatic brain injury secondary to the documented in-service head traumas.  He noted that the Veteran was evaluated on several occasions for head trauma during his time in service and there was no mention of loss/alteration of consciousness or amnesia related to these events.  He also noted that the Veteran was never diagnosed with a concussion/mild traumatic brain injury related to these events; or that there was any indication that the Veteran's documented head traumas resulted in equilibrium-related problems.

Thereafter, the Board sought an expert medical opinion from a neurologist specifically requesting guidance as to whether the Veteran currently has a diagnosable disorder that accounts for his complaints of dizziness; and if so, was it as likely as not that any diagnosed disorder had its onset in 1968 (when the Veteran separated from service) and had progressed to its present state.  In a January 2018 response, a VHA neurologist reviewed the record on appeal and reported that she could not identify a specific disorder that could cause the Veteran's symptom of dizziness.  She indicated that she reviewed the Veteran's records related to his head injuries from 1966 to 1968; and found that those heads injuries were very mild without alteration in consciousness.  She further indicated that although two service records referenced complaints of dizziness, this dizziness was associated with other symptoms that suggested they were the result of a viral syndrome.  Therefore, she opined that it was less likely than not that the Veteran's current complaints of dizziness dated back to an event during his period of service.

Thus, a review of all of the medical evidence in the claims file documents the Veteran's complaints of dizziness; however, the records also reveal that the Veteran does not have a diagnosed condition related to his dizziness, and no medical provider has linked the Veteran's complaints to an in-service disease or injury.  Indeed, the medical opinions obtained are against the claim.  Although the Veteran contends his complaints are linked with service, he is not competent to provide a medical nexus opinion, and with the absence of any indication of the complaints when the Veteran was examined in 1969, a chronicity of symptoms since service is not shown.  Therefore, the Board finds that the greater weight of the evidence is against the Veteran's claim of entitlement to service connection for dizziness and/or other equilibrium.  

Service Connection for Bilateral Leg Problems, to include Peripheral Neuropathy
 
As mentioned previously, the Veteran and his spouse testified during a December 2015 BVA hearing that the Veteran has experienced a weakness and cramping sensation of the legs since 1968.  They believe his bilateral leg symptoms are a result of his exposure to herbicides in service.  

As set forth above, service connection can be granted on a direct basis (i.e., evidence of a current diagnosis, an in-service disease or injury, and evidence of a nexus between the two).  It can also be granted for certain chronic diseases, such as organic diseases of the nervous system, if the diseases manifest to a compensable degree within one year following active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Chronic diseases listed in 38 C.F.R. § 3.309(a) may also be service-connected based upon the theory of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  

Additionally, VA regulations provide service connection for diseases on the basis of presumed exposure to herbicides, including Agent Orange.  This presumption applies to veterans who served during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C. §1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The list of diseases related to this presumption includes early-onset peripheral neuropathy.  Id.  However, in order for the presumption to apply, early-onset peripheral neuropathy needs to manifest to a degree of 10 percent or more within the last date the veteran was exposed to the herbicide agent.  38 C.F.R. §§ 3.307(a)(6).  

In this case, post-service medical records associate the Veteran's bilateral leg complaints with peripheral polyneuropathy.  Notes in the Veteran's claim file indicate that he was first diagnosed with neuropathy in approximately 2003.  Although not contained in the claims file, the Veteran testified that his private doctors told him in approximately 2003 that it is greatly possible-although not definite-that his neuropathy was due to his exposure to Agent Orange.

The Veteran's service treatment records do not reflect a diagnosis of neuropathy or any symptoms that can be associated with a diagnosis of neuropathy.  As mentioned previously, the claims file does contain a few post-service medical records dated in 1969 and 1970; however, these records reference treatment for hematuria and hearing loss, respectively.  Soon after service, the Veteran was afforded a VA general examination in May 1969 in relationship to other claims.  No symptoms related to neuropathy were noted in the examination report, although the Veteran was diagnosed with weak feet, with very moderate degenerative changes demonstrated on an x-ray.  No neuropathy-type symptoms were reported by the Veteran.

In February 2016, the Board requested a medical examiner identify or confirm the presence of any bilateral leg problems the Veteran had; and in doing so, state whether it was at least as likely as not that any identified bilateral leg problems were related to any in-service disease or injury, or had their onset in service. 

Thereafter, the Veteran was afforded a VA Joints examination in March 2016 in which the medical provided only stated that the "Veteran has no orthopedic leg or knee problem.  His symptoms and problem is PN,  He has a neurology C&P exam today.  See neurology exam."  

Subsequently, the Veteran was afforded a peripheral nerves examination in March 2016.  The examiner noted that the Veteran's VBMS file was reviewed, and specifically cited to a January 1967 service treatment record that indicated the Veteran strained his back in service, that he had no radicular symptoms, and that he was diagnosed with a low back muscle strain.  She also reported that no service treatment records as to leg pain/sensory symptoms were found.  Additionally, she  cited to post-service medical records dated in October 2003 that addressed EMG/NCS findings.  Thereafter, she diagnosed the Veteran with peripheral neuropathy, painful sensory, involving bilateral lower extremities.  In doing so, she stated that it appeared the Veteran suffered from sensory peripheral neuropathy confined to the lower extremities that was likely contributed by Vitamin B12 deficiency and prior alcohol intake.  She stated that there was no evidence that had been presented linking the Veteran's peripheral neuropathy to his military service.  In doing so, she acknowledged that the Veteran reported a history of low back pain and bilateral sciatica emerging in 1968.  

Subsequently, in June 2016, the peripheral nerves examiner submitted an addendum opinion to her report.  At that time, she stated that based upon her previous examination and evidence reviewed in the electronic claims file, she found no objective evidence that linked the Veteran's lower peripheral neuropathy to his active military service.  However, in doing so, she indicated that while her opinion remained unchanged, balance/equilibrium or "leg" problems could be caused by conditions other than peripheral neuropathy; and that since the Veteran's last exam was requested for an evaluation of peripheral neuropathy, her opinion was limited to that condition and could not be generalized for "all leg problems."  

Thereafter, in August 2016, the Veteran was afforded the VA brain and spinal cord examination discussed above to determine if the Veteran suffered from a traumatic brain injury in service that could be related to his claimed equilibrium problems.  In providing a medical opinion as to the Veteran's claims, the examiner found that there was no indication in the records that the Veteran suffered from peripheral neuropathy related to the documented head traumas he experienced in service.  

Lastly, also mentioned above, the Board sought an expert medical opinion from a neurologist addressing the etiology of the Veteran's bilateral leg complaints.  The neurologist was asked if the Veteran's current presentation of peripheral polyneuropathy was consistent with its onset occurring in 1968, and then progressing to its current state.  In a January 2018 response, the neurologist stated based on an examination conducted in March 2016, the Veteran had mild sensory polyneuropathy affecting distal lower extremities.  The neurologist noted that nerve conduction studies confirmed the diagnosis of mild sensory polyneuropathy, and suggested that the etiology of the mild sensory polyneuropathy was vitamin B12 deficiency that was treated with supplements.  Her review of the Veteran's service treatment records did not identify any complaints or findings that would suggest development of neuropathy at that time.  In this regard, she stated that notes in the claims file indicated that the Veteran was first diagnosed with neuropathy in approximately 2003.  However, an annual physical exam that had a neurological component undertaken in January 2004 did not have any findings to suggest peripheral neuropathy at that time.  She opined that based on the Veteran's very mild symptoms and relatively subtle findings in which his reflexes were essentially intact and he had full strength, it was less likely than not that the Veteran's polyneuropathy had its onset in 1968.    

Thus, after reviewing all of the evidence in the claims file, the Board finds that the greater weight of the evidence is against the claim.  Those asserting nexus between his bilateral leg problems and service are the Veteran and his spouse, neither of whom has been shown to have the training or expertise to opine as to the etiology of the Veteran's bilateral leg complaints or associate this symptomatology to a service-related medical condition.  Since the evidence documents the Veteran's diagnosis of peripheral neuropathy in 2003, service connection on a presumptive basis is also not warranted in this case despite testimony from the Veteran that he had been experienced weakness and a cramping sensation of the legs since 1968.  In making this finding, the Board acknowledges that the Veteran is competent to report the symptoms that he experienced since 1968.  However, the Board finds it notable that the Veteran did not reference this symptomatology during his post-service medical visits in 1969 or 1970.  He also did not report neuropathy-type symptoms during his May 1969 VA general examination.  

In light of the foregoing, the Board finds that the more probative and persuasive evidence in this case fails to show that the Veteran manifested early-onset peripheral neuropathy to a degree of 10 percent prior to September 1968.  The evidence also does not support the finding that the Veteran developed peripheral neuropathy within one year of his separation from service.  Therefore, service 




connection must be denied.  38 C.F.R. § 3.307(a)(3); 38 C.F.R. § 3.307(a)(6); 38 C.F.R. § 3.309(a); 3.309(e).

  
ORDER

Service connection for a disability manifested by dizziness and/or other equilibrium problems is denied. 

Service connection for peripheral neuropathy, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


